Citation Nr: 0301341	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  00-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for status post 
fractures of the metacarpals of the right middle, ring, 
and little fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel

INTRODUCTION

The veteran had active military service from July 1981 to 
July 1985 and from March 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the above claim.  
In May 2001, the Board remanded this claim for additional 
evidentiary development.  The RO substantially complied 
with the Board's Remand instructions, and this claim is 
ready for appellate disposition.


FINDING OF FACT

The veteran's residuals of the inservice metacarpal 
fractures consist of subjective complaints of pain, slight 
deformity of the right third metacarpal, and decreased 
grip strength, without limitation of motion.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and no 
higher, for status post fractures of the metacarpals of 
the right middle, ring, and little fingers, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5218 and 5222 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5218 and 5222, as amended by 67 Fed. Reg. 48784-48787 
(July 26, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5229 
and 5230, as added by 67 Fed. Reg. 48784-48787 (July 26, 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name 
and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision 
on appeal, as well as the statement of the case (SOC) and 
supplemental statement of the case (SSOC), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in May 
2001, the RO sent a letter to the veteran pursuant to the 
VCAA, which asked him to submit certain information.  In 
accordance with the requirements of the VCAA, the May 2001 
letter informed the veteran what evidence and information 
VA would be obtaining.  The letter explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  He was also asked 
to provide specific information and evidence needed in his 
case.  For example, he was asked to submit information as 
to where he had received treatment for his service-
connected condition.  No response was received.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, all 
medical records referenced by the veteran have been 
obtained.  The RO obtained his VA treatment records.  The 
veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to his 
claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect 
the current state of the claimant's disability, a VA 
examination must be conducted.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely 
that a disability has improved, if the evidence indicates 
that there has been a material change in a disability, or 
if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1998 and 2001.  There is no objective evidence indicating 
that there has been a material change in the severity of 
his service-connected condition since he was last 
examined.  There are no records suggesting an increase in 
disability has occurred as compared to the last VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected 
condition fairly.  See also VAOPGCPREC 11-95 (the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
VA examination was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to inform and assist the veteran at every stage of this 
case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, with 
particular emphasis on the recent evidence, which consists 
of the veteran's contentions; the reports of VA 
examinations conducted in 1998 and 2001; and VA records 
for outpatient treatment between 1996 and 2001.  Although 
the Board has an obligation to provide adequate reasons 
and bases supporting this decision, it is not required to 
discuss each and every piece of evidence in a case.  The 
Board will summarize the relevant evidence where 
appropriate. 

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  Id.  Although the evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder, 
the primary concern in a claim for an increased evaluation 
for a service-connected disorder is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected disorder is evaluated 
under Diagnostic Code 5222.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2002), including, 
effective August 26, 2002, the rating criteria for 
evaluating impairment of multiple fingers.  See 67 Fed. 
Reg. 48784-48787 (July 26, 2002).  

When a law or regulation changes after a claim has been 
filed but before the administrative appeal process is 
concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Therefore, the Board must 
evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable 
than the other.  In a recent opinion, however, VA's Office 
of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only 
for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
See VAOPGCPREC 3-00.

In an October 2002 Supplemental Statement of the Case, the 
RO considered the new regulations, and the new rating 
criteria were provided to the veteran and his 
representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran's service medical records show that in January 
1987 he sustained an open comminuted fracture of the right 
ring finger metacarpal neck, closed comminuted fracture of 
the right middle finger metacarpal neck, and comminuted 
fracture at the base of the little finger metacarpal, 
which was displaced.  He has filed a claim for a 
compensable rating, arguing that he has pain, weakness, 
difficulty making a fist, and decreased strength in the 
right hand.

Under the prior rating criteria, Diagnostic Code 5222 
provided evaluations for favorable ankylosis of three 
digits of one hand.  For the middle, ring, and little 
fingers, a 20 percent rating was warranted for favorable 
ankylosis, whether it affected the major or minor hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5222 (2002).  Also 
potentially applicable to the veteran's service-connected 
disability was Diagnostic Code 5218 which provided 
evaluations for unfavorable ankylosis of three digits of 
one hand.  For the middle, ring, and little fingers, a 30 
percent rating was warranted for unfavorable ankylosis 
where it affected the major hand and a 20 percent rating 
was warranted for unfavorable ankylosis where it affected 
the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5218 
(2002).  

The new rating criteria continue to provide a 20 percent 
rating for favorable ankylosis of the middle (long), ring, 
and little fingers, whether it affects the major or minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5222, as amended 
by 67 Fed. Reg. 48784-48787 (July 26, 2002).  The new 
rating criteria continue to provide a 30 percent rating 
for unfavorable ankylosis of the middle (long), ring, and 
little fingers, where it affects the major hand and a 20 
percent rating for unfavorable ankylosis of these digits 
where it affects the minor hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5218, as amended by 67 Fed. Reg. 48784-
48787 (July 26, 2002).  The rating schedule indicates that 
VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Id.  

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight 
line with the rest of the hand.  The position of function 
of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 degrees, and the thumb 
(digit I) abducted and rotated so that the thumb pad faces 
the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of 
zero to 90 degrees of flexion, the proximal 
interphalangeal joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of 
motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level 
and the next higher level.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand."

The new rating criteria also provide evaluations for 
limitation of motion of individual digits.  Motion of the 
thumb and fingers should be described by appropriate 
reference to the joints whose movement is limited, with a 
statement as to how near, in centimeters, the tip of the 
thumb can approximate the fingers, or how near the tips of 
the fingers can approximate the proximal transverse crease 
of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48784-48787 (July 26, 2002).  For the ring or little 
finger, the only schedular rating provided is a 
noncompensable rating for any degree of limitation of 
motion, whether it affects the minor or the major hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5230, as added by 67 
Fed. Reg. 48784-48787 (July 26, 2002).  For the index or 
long finger, a zero percent rating is provided where there 
is a gap of less than one inch (2.5 centimeters) between 
the fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees, whether 
this limitation affects the major or minor hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5229, as added by 67 
Fed. Reg. 48784-48787 (July 26, 2002).  A 10 percent 
rating is warranted for the major or minor hand where 
there is a gap of more than one inch (2.5 centimeters) 
between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent 
possible, or with extension is limited by more than 30 
degrees.  Id.

A compensable rating cannot be granted under Diagnostic 
Codes 5218 or 5222, under either the old or new rating 
criteria because the veteran's fingers are not ankylosed.  
Ankylosis is "immobility and consolidation of a joint due 
to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)).  The veteran is able 
to move the right middle, ring, and little fingers, and 
they are, therefore, not ankylosed.  There is certainly no 
basis for finding the severity of the veteran's disability 
is equivalent to unfavorable ankylosis or amputation 
where, as discussed more fully below, the abnormal 
findings are limited.

The veteran does not have limitation of motion of any of 
the affected fingers.  The 2001 VA examination showed that 
he has the ability to make a good, firm grip with all the 
fingertips able to strike right into the palmar crease.  A 
July 1998 VA treatment note indicated active range of 
motion of all fingers.  The October 1998 VA examination 
showed he could touch all four fingers with his thumb 
without difficulty and could approximate his fingers 
almost to the median transfer fold of the palm.

Neither is there any basis under Diagnostic Code 5003 to 
apply a compensable evaluation.  Diagnostic Code 5003 sets 
forth criteria for evaluation of degenerative arthritis 
established by x-ray findings, which are to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, et seq.).  However, x-rays of the 
veteran's right hand have shown no degenerative changes.  

That does not, however, end the inquiry.  It is also the 
intention of the rating schedule to recognize actually 
painful joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Furthermore, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested 
by adequate evidence of disabling pathology, especially 
when it is due to pain.  38 C.F.R. § 4.40.  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45(f).

The minimum compensable rating for any finger disorder is 
10 percent.  The Board concludes, resolving any reasonable 
doubt in the veteran's favor, that the criteria for a 10 
percent disability rating are met in accordance the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 
veteran has consistently complained of pain in the 
affected fingers.  Although the rating schedule does not 
require a separate rating for pain, the veteran's pain 
must be considered in evaluating his service-connected 
disorder.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
The veteran's complaints are plausible in light of the 
fact that x-rays in October 1992 and July 1999 showed 
residual deformity of the third metacarpal from the in-
service fracture.  The medical evidence also shows that he 
has decreased grip strength in the right hand.  It is 
therefore reasonable to assign him a 10 percent disability 
rating under 38 C.F.R. §§ 4.40 and 4.45 based on 
functional loss as shown by decreased strength with use 
and under 38 C.F.R. § 4.59 on the basis on a healed, but 
painful, joint.

The medical evidence does not, however, support the 
contention that the veteran has symptomatology warranting 
a disability rating in excess of 10 percent.  A disability 
rating greater than 10 percent can be granted for a finger 
disorder only where there is amputation or ankylosis.  As 
previously noted, there is no evidence of ankylosis of the 
affected fingers, and none of the fingers have been 
amputated.  There is also no limitation of motion.  The 
veteran's primary complaints are pain and decreased 
strength, especially with use of his right hand, and those 
symptoms are now being compensated for in accordance with 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The Board notes the medical evidence suggests the veteran 
has right ulnar nerve impairment, which a July 1999 VA 
treatment note indicates is secondary to the in-service 
metacarpal fractures.  If the veteran has separate and 
distinct manifestations attributable to the same injury, 
he can receive compensation under different diagnostic 
codes.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  In other words, he could receive one 
disability rating for joint symptomatology and another 
rating for nerve impairment, if the manifestations were 
separate.  In this case, however, a separate rating cannot 
be assigned for the following reasons.  First, although 
the 1998 electromyography showed ulnar nerve neuropathy, 
the 2001 study was normal.  In the absence of current 
findings, there is no basis for assigning an evaluation 
for nerve damage.  Second, the July 1999 VA treatment note 
indicated that the veteran had decreased grip strength due 
to the ulnar nerve impairment.  The symptomatology of 
decreased grip strength is now being compensated for under 
38 C.F.R. § 4.40, as discussed above.  Therefore, even if 
some of the veteran's decreased grip strength is 
attributable to nerve impairment, as opposed to joint 
impairment, he could not get a separate rating for that 
symptom.

In light of the minimal objective findings, the Board 
finds that the 10 percent disability rating granted in 
this decision will adequately compensate the veteran for 
any pain and functional loss he may experience when using 
his right hand.  The Board has resolved all reasonable 
doubt in the veteran's favor and has considered whether a 
higher rating can be granted under other potentially 
applicable diagnostic codes.  However, the preponderance 
of the evidence is against assignment of a higher rating.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 10 percent evaluation for status post 
fractures of the metacarpals of the right middle, ring, 
and little fingers, is granted, subject to the applicable 
regulations governing the payment of monetary benefits.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

